DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-3, 6-13 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed and Applicants remarks filed on February 7, 2022 have been fully considered, and these remarks, in combination with the amendment filed herein have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, wherein the configuration information is further configured to indicate whether the references signal is used for interference/channel measurement between terminal devices and when the configuration information indicates that the reference signal is used for interference/channel measurement between terminal device . the configuration information is further configured to indicate whether the terminal device is a sender or receiver …upon determining that the configuration information indicates that the reference signal is sender determining, by the terminal device, the resource based on the public cell identity of the cell to which the terminal device belongs , as substantially described in independent claims 1, 8, 11 and 18. These limitations, in combination with the remaining limitations of claims 1, 8, 11 and 18, are not taught nor suggested by the prior art of record. Claims 2-3, 6, 7, 9, 10, 12, 13, 16, 17, 19-24 depend from allowed claim and therefore allowed for the same reasons.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474